DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 16-20 in the reply filed on December 29, 2020 is acknowledged.  
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrysson (US 2017/0312824).  
Regarding claim 16, Harrysson teaches a method of additive manufacturing involving the deposition of successive layers of a construction material, such as a powder (par. 1).  The method further comprises selectively binding first regions of each layer to form a bound shell of said construction material defining an exterior of the object (abstract).  The bound portions constitute the instantly claimed fused structure, the unbound portion constitutes the instantly claimed unfused structure, and the shell of Harrysson indicates that the bound portion surrounds the unbound material.  
Regarding claims 17 and 18, Harrysson teaches a debinding of the bound regions of construction material in a debinding process conducted at a first temperature below a melting point of the construction material (par. 11), the method further comprising elevating the shell and the enclosed construction material to a second temperature in a sintering process at which the shell and the enclosed construction material sinters together to form the object, said second temperature being higher than the first temperature (par. 13).  Note that Harrysson also envisages embodiments wherein sintering may occur without a prior debinding process (par. 89).  In such an embodiment, the binder would exfiltrate and/or decompose during the sintering process.  In either/both embodiment(s), the shell and interior portions constitute a composite body.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrysson (US 2017/0312824) as applied to claim 18 above, and further in view of Mok et al (US 2002/0129485).  
Harrysson teaches a method of forming a structure according to instant claim 18, as shown above.  
Harrysson does not teach that the composite body should be infiltrated with a material, such as bronze.  
However, such infiltration is considered to be conventionally known in the art, and therefore would have been obvious to one having ordinary skill.  Mok is considered to exemplify this.  
Mok, in a similar invention directed toward additive manufacturing (title and par. 3), teaches that in some additive processes, a liquid-form plastic binder may be used.  The binder is taught to hold (i.e. bind) the powder an incrementally forms a green layer.  Once the formation of the object is complete, the binder is removed, the powder is sintered, and the sintered compact is infiltrated with metal, such as bronze (par. 88).  
Regarding claims 19 and 20, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to infiltrate the sintered composite of Harrysson with a material, such a bronze, as is conventionally known in the art, as seen from the teachings of Mok.  Note that the instant application admits, at paragraph 21, that the disclosed post-processing techniques of removing the binding agent and solidification of the composite are known in the art and may include sintering, curing, and/or heat treatment to between 100-1,400°C, further including infiltration.  All steps that are recognized as Admitted Prior Art are thereby prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732